Title: Benjamin Waterhouse to Thomas Jefferson, 1 May 1813
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          
            Dear Sir, Boston 1st of May 1813
            If you will excuse my breaking in again upon your philosophical retirement, I think I may venture to promise that it shall be the last time.
            I little thought, when I wrote to you last, that I should have so soon to lament the loss of my revered friend & brother Dr Rush! By his death I feel as if one strand of the thread of my life was cut. It is a heavy, very heavy stroke to his old friend Mr Adams. They exchanged letters about once a fortnight. Mr Adams was expecting a letter, when mine came to his hands containing an extract of a letter from my son (who has been under Rush the year past) with the particulars of his illness, death & last words—He told my son, not long before he
			 expired, (for he was sensible to the last) alluding to the persecution of his
			 father in Massachusetts—“I owe my enemies nothing but forgiveness.”—and not long after he added.—“They have it most heartily.” I hope I may be able to say so too, before I die—; but the time is not yet come; for their wrath has been cruel—
            Upon the news of the death of Dr Rush my republican friends drew up & signed a short address to the President, recommending me to his notice, for some appointment “comporting, as they expressed it, with my years & rank in society.” but without saying what, because they had heard that I had been spoken of at Washington as Physician general; but they had in view the office of Treasurer of the mint, grounded on the opinion that I would gladly quit Boston for Philadelphia, & the probability of my filling some part of Dr R’s professional stations.—It is upon this subject that I beg leave to communicate to you my feelings, views & wishes; and I
			 have been encouraged to it by the last paragraph in your
			 friendly letter, where you say “They (the persecuting party here) may force you to fly south of Connecticut, where no truth is feared, where science is honored, not reviled, & where you, as one of its sons, would always be received with cordiality.”—These sentiments, the death of Dr Rush, & the Strong desire I have to get out of this La Vendee of the U. States, have occasioned a strong current of thought, which I cannot resist expressing to you; not without a hope that you might express it to others.
            After a seven years persecution, the leading particulars of which I am now publishing, I found it expedient to dissolve all connection with Cambridge college, & take up my residence in Boston with a view of practising physic, & of giving lectures on Natural History, & continuing vaccination. To this end I took a conspicuous & not inelegant house. But I soon found, that so far from relaxing, my pursuers redoubled their efforts, & encreased the oppression. No federalist dare employ me; and I have not vaccinated six inhabitants of Boston during the year past; and, what may surprize you, the college have transferred their Lectures on Natural history & botany from the college to this town. And all this glaringly under the patronage of the Essex Junto, so that my lectures are entirely put a stop to. These domineering people say outright “We are the patrons of Science; & nothing of the sort will be patronized here, but by the Federalists.” Their mode of oppression often times betrays deep thought; and if they proceed as they have begun, I do not see but they will, before the year closes nearly interdict me fire & water. I do not, at present, see how I can maintain my family among them. It is through “the Washington benevolent Society,” falsely so called, that they carry on their ingenious oppressions. If I could obtain the place of Treasurer of the mint, I would remove to Philadelphia without the least reluctance. of my six promissing children, four are sons; the eldest a student in law with our District attorney, the 2d is in Physic, & just graduated at Philadelphia, where he wishes to settle, & where he is already distinguished, the 3d is in the counting house of our friend the opulent Mr Gray; & the fourth just about commencing the gantlet through the hypocricy & political nonsense of Cambridge college. All these young persons, neither of whom will ever be in the background of society, are thoroughly imbued with the true principles of Jefferson, Adams, & Madison. But how can they ever expect to advance in Boston, unless they fall into the ranks of the enemies of the administration, as many of the Sons of Republicans are doing daily. If they cannot decoy them into the Washington benevolent net, they will be marked out & pursued as enemies to the good old cause of British superstition. You may read my opinion of them in the Independant chronicle of this day under the signature of “a Shepherd.” I  felt it a duty to expose this new superstition.
            It is seven years since the Essex Junto circumvallated my professorship. During this time, they made their regular approaches, & minings; but I have more than once countermined them, & several times filled up their intrenchments. But this is not all. I have attacked their champion openly, for by way of repelling his secret attacks. I have not only called him by name, but I have cited him to the bar of the public, exposed his malignant intentions.—Nay more I have draged him like Cacus in Virgil from the midst of his fire & smoke to light & punishment. After holding this influential man, the Ahithophel of the Junto, up to public view, in the firm grasp of truth & resolution, can I expect ever to be forgiven; or that they will not visit the sins of the father upon his children?
            On these accounts I wish to retire from this residence of sordid merchants, & narrow minded shop keepers, & slavish lawyers, and professional rivals & political bigots, into some city where I can serve my country, finish the education of my children, & enjoy my political principles without persecution.
            It has been suggested to me, by certain members of Congress, that the Government were about establishing a Surgeon general, (by which I presume they meant a Physician general, as the latter includes the former) & that I was spoken of at Washington in that connection. On which I would observe that I stand ready, to obey that call, if it should ever be uttered. I very well know that we suffer for want of some such arrangement, by Sea as well as by land. I have been frequently consulted by the head of the medical department of the army under General Dearborne, and I believe his path to usefulness is narrowed for want of system; and I have long been convinced that the late Secretary at war was not able to supply one; not for want of talents; but for want of reading.
             With a general & indistinct idea that the Administration contemplated calling me into their service, in some station or other, the most prominent Republican characters in Cambridge, Charlestown & Boston, drew up & signed the following,
            “We the undersigned having a high opinion of the abilities, learning, professional knowledge & integrity of Dr Benjamin Waterhouse,—take this method of recommending him to the notice of the President of the U. States for any office, in which the before mentioned qualities are requisites; and which may comport with his years, & rank in society.”—
            I would here remark to you, that when this paper was brought to me, I saw with pleasure that it was the work of those gentlemen who were the most forward in displacing me from the Marine-hospital Dr Eustis, & another Physician excepted, The second signer was Mr John Brazer, who was the Zealous chairman of that committee which remonstrated to you against your appointment of me to the hospital. He says to me & to others, that he acted in that business from misinformation.
			 It is also Signed by Mr Dearborne the collector; & other gentlemen of the custom house; & by the Navy-agent; and by the President of the Senate, who lives at Charll Charlestown, near the hospital, & who knows every minute circumstance of the inquisition set on foot by the Government of the University. So that after induring that calumny four years, I have lived it down; & now stand without reproach even from my bitterest political & professional enemies.—My unpardonable offence is that of exposing the jesuitical practices of the Essex Junto; expostulating with the clergy for going contrary to that injunction of scripture which forbids them “to mix linnen with woolen”;—or “to plough with an Ox & an ass.”—
            Our republican brethren in the South, and the West, have no conception of the disagreeable situation of some of the most independent Republicans in this “La Vendee” of the U.S. The publication in the N. Engd Palladium signed “A Friend to Peace & Commerce,” may serve to shew you how near some of us are to the brink of rebellion; and the public Spectacle of yesterday under the imposing & venerable name of Washington will not lessen this apprehension. I found myself constrained to combat this New Superstition in the Chronicle.
            Although I know that this peninsula is no more to the whole of the U.S. than is a nest of catterpillars on the twig of an apple-tree, compared with the whole plant yet I cannot but feel anxious for the future. Every thing here has a military aspect, & a
			 military tendency. Even the clergy “speak daggers.” Every likely, enterprizing youth is seduced, or attempted to be seduced into this Washington Society; & this society is absolutely enrolling men, & raising money. They marchd through the Streets yesterday to the number of two thousand, including between two & three
			 hundred children of the first families, ornamented with artificial flowers & the white rose of the insurgent house of York. To crown all, that political sky-rocket Josiah Quincy, choke-full of the wild-fire of British politics, harangu’d the people from the pulpit of the old South church fo an hour & an half, & in the most positive manner, & with the strongest emphasis called upon the people to unite in resisting the oppression of our government. Thus situated &
			 circumstanced, a man past the period of bearing arms, & of a literary habit, & who wishes his children to maintain their integrity, & walk agreeably to their principles, would naturally desire to withdraw from such a people.
            Some of my republican brethren say, that I must not quit my post; but stand at the avenue of public opinion, resting upon the printing-press. To this I answer, I have stood there, untill I am deprived of every thing but my children & family; and until I am now living upon the last remnants of my property. I still keep up the appearance of a man in easy circumstances, but it cannot be continued much longer.
            Your friendly conduct towards me has encouraged me to be thus explicit. I have sent a pretty long narrative to the President relative to the hospital intrigue, in which I have rather restraind than indulged resentment towards Dr Eustis, the original author of my vexations, yet I could not bring myself to write these personal & private matters to the Supreme Magistrate of the American Nation; for I deem it improper. I
			 have nevertheless hoped that I might do it to some other very distinguished person not in a public station.
			 Mr Adams has spontaneously, and of his own accord written to President Madison respecting my peculiar situation; but I have never seen what he wrote.
			 Mr Gerry has done the same.
			 So
			 has General King, & Mr Gray. I have therefore hoped that if I wrote to Mr Jefferson, he might in like manner address a line to Mr Madison, or if he chose, send this letter. My wish being
			 to convey facts in a proper channel. But should my ideas, for I am
			 unlearn’t in the rules & etiquette of Governments, not comport with
			 yours, I beg you to commit this letter to the flames, and excuse my impropriety; for I know not but that I have committed one.
            Should the Executive think favourably of me as the Physician general, it would be gratifying to know that that great & good man Dr Fothergill gave me the following certificate just before I left Europe to return to my native country.
            
            
              
                “To all whom it may concern— 
                The Bearer Dr Benjamin Waterhouse of Newport in Rhode Island, having been recommended by his Friends in America to my notice—these may certify that he has steadily, & diligently pursued his studies, under the ablest Professors, & Practitioners in Physick, at Edinburgh, in London, and at Leyden, during the course of seven years; and with so much success as to gain their esteem, & approbation—Having been likewise a part of my
			 family, for a considerable time (about three
			 years) I can, from my own observation, recommend him to his fellow citizens in America, as one, who by the propriety of his moral conduct, his capacity, & proficiency in his studies, is likely to become highly useful in his station as a physician, an ornament to his
			 profession, and a credit to his country.”
                John Fothergill.London Novr 1780—
              
            
            
            If I have taken too great a liberty pray be so good as to excuse it; and believe me to be with a high degree of respect, esteem & gratitude your steady friend
            Benjn Waterhouse
          
          
            P.S. I hope the character of Mr Gallatin by “Sallust,” in the enclosed Patriot will meet your approbation.
          
         